*365Order of disposition, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about February 7, 2006, which, upon a fact-finding determination of permanent neglect after a hearing, terminated respondent mother’s parental rights to the subject child and committed the child’s guardianship and custody to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Respondent mother did not request a suspended judgment in Family Court (see Matter of Latoya P., 308 AD2d 402 [2003]), and, in any event, such a suspension would be unwarranted. A preponderance of the evidence (see Matter of Albert E., 259 AD2d 315 [1999]) established that termination of the mother’s parental rights was in the child’s best interests based on a record of sporadic attempts at visitation (see Matter of Julius P., 63 NY2d 477, 482 [1984]), belligerent and erratic behavior during such visits, as well as her failure to undergo a mental health evaluation, or to attend counseling services, anger management counseling or parenting skills training since the child was placed in the agency’s custody. The evidence further established that the child’s best interests dictated she be freed for adoption by her foster parent of four years, in whose loving custody she has been since the age of four months (see Matter of Albert E., 259 AD2d 315 [1999]). Concur—Mazzarelli, J.P., Sullivan, Sweeny, Malone and Kavanagh, JJ.